Hawley, J.,
concurring.:
There is, in my opinion, a wide, plain and clear distinction, in principle, between the cases of Cavanaugh v. Wright, 2 Nev. 166, and The State ex rel. Treadway v. Wright, 4 Nev. 119. In my judgment both cases are correct.
In every case where an appeal has been taken from the justice’s court it is the duty of the district judge, upon proper request, to make such disposition of the case as, in his judgment, the law and facts may warrant.
If he proceeds and disposes of the case, the writ of mandamus cannot be used to review his action. But if he refuses, the writ will be issued to compel him to act. As the district judge refused to act, I concur in the order directing the issuance of the writ.